Exhibit 10.1 MINERAL CLAIM PURCHASE AND SALE AGREEMENT THIS AGREEMENT made as of November 19, 2009 BETWEEN: EAGLE TRAIL PROPERTIES INC. a Saskatchewan company having a registered and records office at 1140 Rose Street, Regina Saskatchewan, S4R 1Z6 Canada (the “Vendor”) AND: GUINNESS EXPLORATION, INC. a Nevada state company having an office at 1312 North Monroe Street, Spokane, Washington, 99201, USA (the “Purchaser”) WHEREAS: A. The Vendor is the legal and beneficial owner of 203 full or fractional mineral claims/leases with a total area of 3,136.43 hectares located in the Mt. Nanson area of the Whitehorse Mining District of the Yukon Territory, Canada, the particulars of which are set out in Schedule “A” hereto (the “Mineral Claims”). B.Pursuant to an Option Agreement dated November 7, 2008 (the “Option”) between the Vendor as optionee and Pricewaterhousecoopers Inc. as optionor, the Vendor has the option to purchase the mineral claim identified as Dome 12:73698 located in the Mt. Nanson area of the Whitehorse Mining District of the Yukon Territory for the sum of $25,000.00 (the “Dome Claim"). C.The Vendor wishes to sell and the Purchaser wishes to purchase an undivided 65% interest in the Mineral Claims and in the Option to purchase the Dome Claim (the “Interest”), on the terms and conditions contained herein. WHEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: 1. Interpretation 1.1Definitions.In this Agreement, unless the context otherwise requires: (a) “Agreement” means this agreement, including the recitals and the Schedules, all as amended, supplemented or restated from time to time. (b) “Approval Date” means the date that all of the conditions set out in section 6.4 are fulfilled or waived. 1 (c) “Business Day” means a day other than a Saturday, Sunday or statutory holiday in Saskatchewan. (d) “Closing Date” means the third Business Day following the Approval Date. (e) “Dome Claim” means the mineral claim identified as Dome 12:73698 located in the Mt. Nanson area of the Whitehorse Mining District of the Yukon Territory (f) “Encumbrances” means security interests, liens, royalties, charges, mortgages, pledges and encumbrances of any nature or kind whatsoever, whether written or oral, or direct or indirect. (g) “Government or Regulatory Authority” means any federal, provincial, regional, municipal or other government, governmental department, regulatory authority, commission, board, bureau, agency or instrumentality and that have lawful authority to regulate or administer or govern an business or property or affairs of any person, and for the purposes of this Agreement also includes any corporation or other entity owned or controlled by any of the foregoing and any stock exchange on which shares of a party are listed for trading. (h) “Interest” means an undivided 65% interest of the Vendor in the Mineral Claims and the Option but does not include the NSR. (i) “Mineral Claims” means all of the claims described on Schedule “A” and, when the context so implies, the lands and premises subject thereto. (j) “Net Smelter Returns” or “NSR” has the meaning set out in Schedule “C” hereto. (k) “Option” has the meaning set out in Recital B. (l) “Permitted Encumbrances” means: (i) easements, rights of way, servitudes or other similar rights in land including, without limiting the generality of the foregoing, rights of way and servitudes for railways, sewers, drains, gas and oil pipelines, gas and water mains, electrical light, power, telephone, telegraph or cable television conduits, poles, wires and cables; (ii) the right reserved to or vested in any government or other public authority by the terms of any or by any statutory provision, to terminate, revoke or forfeit any of the lease or mining claims or to require annual or other periodic payments as a condition of the continuance thereof; (iii) rights reserved to or vested in any municipality or governmental, statutory or public authority to control or regulate in any manner, and all applicable laws, rules and orders of any governmental authority; and 2 (iv) the reservations, limitations, provisos and conditions in any original grants from the Crown or interests therein and statutory exceptions to title. (m) “SEC” means the Securities and Exchange Commission. (n) “Securities Act” means the United States Securities Act of 1933, as amended. (o) “Shares” means 60 million common shares in the capital of the Purchaser allotted and issued to the Vendor at a deemed price of US$0.00103. 1.2Headings.The division of this Agreement into sections and the insertion of headings are for convenience of reference only and shall not affect the construction or interpretation of this Agreement.The terms “this Agreement”, “hereof”, “hereunder” and similar expressions refer to this Agreement and not to any particular Article, section or other portion hereof and includes any variation or amendment hereto from time to time and any agreement supplemental hereto.Unless something in the subject matter or context is inconsistent therewith, references herein to Articles and sections are to Articles and sections of this Agreement. 1.3Legislation.Any reference to a provision in any legislation is a reference to that provision as now enacted, and as amended, re-enacted or replaced from time to time, and in the event of such amendment, re-enactment or replacement any reference to that provision shall be read as referring to such amended, re-enacted or replaced provision. 1.4Extended Meanings.In this Agreement words importing the singular number only shall include the plural and vice versa, words importing the masculine gender shall include the feminine and neuter genders and vice versa and words importing persons shall include individuals, partnerships, associations, trusts, unincorporated organizations and corporations. All references to mineral claims shall include map designated units. 1.5Currency.All references to currency herein are to lawful money of Canada, unless otherwise specified. 1.6Non-Merger. The provisions contained in this Agreement shall survive thecompletion of the transactions contemplated by this Agreement and shall not merge in any conveyance, transfer, assignment, novation agreement or other document or instrument delivered pursuant hereto or in connection herewith. 1.7Construction Clause. This Agreement has been negotiated and approved by counsel on behalf of all parties hereto and, notwithstanding any rule or maxim of construction to the contrary, any ambiguity or uncertainty will not be construed against any party hereto by reason of the authorship of any of the provisions hereof. 1.8No partnership.Nothing contained in this Agreement shall be construed as creating a partnership of any kind or as imposing on any party any partnership duty, obligation or liability to any other party. 3 2.Representations and Warranties 2.1Representations and Warranties of the Vendor.The Vendor represents and warrants to the Purchaser that: (a) it has a business address at the address set forth beside its name on the first page of this Agreement; (b) it is a corporation duly subsisting under the laws of Saskatchewan with the corporate power to own its assets and to carry on its business in Saskatchewan; (c) it has good and sufficient authority to enter into and deliver this Agreement and to transfer its legal and beneficial Interest in the Mineral Claims to the Purchaser, and to assign its Interest in the Option to the purchaser (subject to the consent of the optionor) in accordance with this Agreement; (d) there is no contract, option or any other right of another binding upon the Vendor to option, sell, transfer, assign, pledge, charge, mortgage, explore or in any other way option, dispose of or encumber all or part of the Mineral Claims or the Option or any portion thereof or interest therein; (e) the execution, delivery and performance of this Agreement by the Vendor, and the consummation of the transactions herein contemplated will not (i) violate or conflict with any term or provision of any of the articles, by-laws or other constating documents of the Vendor; (ii) violate or conflict with any term or provision of any order of any court, Government or Regulatory Authority or any law or regulation of any jurisdiction in which the Vendor’s business is carried on; or (iii) conflict with, accelerate the performance required by or result in the breach of any agreement to which it is a party or by which it is currently bound; (f) it is the beneficial owner of 100% of the right, title and interest in and to the Mineral Claims and the Option, free and clear of all Encumbrances except for the Permitted Encumbrances, and the Option remains in good standing and no default has occurred thereunder; (g) the Mineral Claims are properly and accurately described in Schedule A” hereto and are all in good standing under the laws of the jurisdiction in which the Mineral Claims are located up to and including at least the expiry dates set forth in Schedule “A”; (h) the terms of the Option are as attached in Schedule “B” hereto and the Option has not been exercised or amended, altered or varied in any way; (i) to the best of its knowledge, the Vendor is in compliance in all material respects with all Environmental Laws (as defined below) in regards to the Mineral Claims, and there are, to the best of its knowledge, no facts which could give rise to a notice of non-compliance with any Environmental Laws. The term “Environmental Laws” means all applicable laws, rules, regulations, orders, policies, guidelines, notices, approvals and permits relating to environmental or occupational health and safety matters, in effect as at the date hereof, including, without limitation, 4 those pertaining to reporting, licensing, permitting, investigation, remediation and clean-up in connection with any release or threat of release of a Contaminant or relating to the manufacture, processing, distribution, use, treatment, storage, disposal, transportation, handling and the like of a Contaminant. The term “Contaminant” means any substance or material that is prohibited, controlled or regulated by any governmental authority, including without limitation, any contaminants, pollutants, petroleum, its derivatives, by-products or other hydrocarbons, dangerous substances or goods, asbestos, toxic or hazardous substances or materials, controlled products, wastes involving hazardous wastes and any other materials that are by their nature hazardous, either in fact or as defined in or pursuant to any Environmental Laws; (j) to the best of its knowledge, there are no existing claims, demands, damages, expenses, suits, proceedings, actions, negotiations, or causes of action of any nature whatsoever, whether threatened or pending, arising out of the presence on the Mineral Claims of any Contaminant, or out of any past or present activity conducted on any such property, involving any Contaminant or any violation of any Environmental Law; (k) it is not a non-resident for the purposes of Section 116 of the Income Tax Act (Canada); (l) it is in compliance with all applicable laws, statutes, bylaws, decrees, rulings, orders, judgments and regulations of each jurisdiction in which the Mineral Claims are located or in which it conducts its business; (m) it understands that the entire authorized capital stock of the Purchaser consists of 75,000,000 shares of common stock (“Common Stock”).As of the date of this Agreement, there are 71,825,000 shares of the Purchaser’s Common Stock issued and outstanding and that, prior to issuance to the Vendor of the Shares component of the purchase price stated in this Agreement, the Purchaser will need to amend its Articles of Incorporation so as to increase its level of authorized shares to accommodate the issuance of the Shares component of the purchase price stated in this Agreement; (n) it acknowledges that the Shares issued pursuant to the terms and conditions set forth in this Agreement will have such hold periods as are required under applicable securities laws and as a result may not be sold, transferred or otherwise disposed of, except pursuant to an effective registration statement under the Securities Act, or pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act and in each case only in accordance with all applicable securities laws; (o) it herein authorizes the assignment by the Purchaser of the Interest in full to the Purchaser’s wholly owned Yukon incorporated subsidiary Nantawa Resources Inc., without further approval from the Vendor; and 5 (p) this Agreement has been duly authorized, executed and delivered by the Vendor and constitutes a valid and binding obligation of the Vendor enforceable against the Vendor in accordance with its terms, except as enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the rights of creditors generally and except as limited by the application of equitable principles when equitable remedies are sought. 2.2Representations and Warranties of the Purchaser.The Purchaser represents and warrants to the Vendor that: (a) it has a business address at the address set forth beside its name on the first page of this Agreement; (b) it is a corporation duly incorporated, organized and subsisting under the laws of the state of Nevada with the corporate power to own its assets and to carry on its business in the state of Nevada; (c) it has all necessary power and authority to own or lease its assets and carry on its business as presently carried on, to carry out its obligations herein and to enter into this Agreement and any agreement or instrument referred to in or contemplated by this Agreement and to do all such acts and things as are required to be done, observed or performed by it, in accordance with the terms of this Agreement and any agreement or instrument referred to in or contemplated by this Agreement; (d) the execution, delivery and performance of this Agreement by the Purchaser, and the consummation of the transactions herein contemplated will not (i) violate or conflict with any term or provision of any of the articles, by-laws or other constating documents of the Purchaser; (ii) violate or conflict with any term or provision of any order of any court, Government or Regulatory Authority or any law or regulation of any jurisdiction in which the Purchaser’s business is carried on; or (iii) conflict with, accelerate the performance required by or result in the breach of any agreement to which it is a party or by which it is currently bound; (e) it is in compliance with all applicable laws, statutes, bylaws, decrees, rulings, orders, judgments and regulations of each jurisdiction in which it conducts its business; (f) this Agreement has been duly authorized, executed and delivered by the Purchaser and constitutes a valid and binding obligation of the Purchaser, enforceable against the Purchaser in accordance with its terms, except as enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the rights of creditors generally and except as limited by the application of equitable principles when equitable remedies are sought; 6 (g) the entire authorized capital stock of the Purchaser consists of 75,000,000 shares of common stock with a par value of US$0.001 (the “Purchaser’s Common Stock”).As of the date of this Agreement, there are 71,825,000 shares of the Purchaser’s Common Stock issued and outstanding. All of the issued and outstanding shares of the Purchaser’s Common Stock have been duly authorized, are validly issued, were not issued in violation of any pre-emptive rights and are fully paid and non-assessable, are not subject to pre-emptive rights and were issued in full compliance with all federal, state, and local laws, rules and regulations. There are no outstanding options, warrants, subscriptions, conversion rights, or other rights, agreements or commitments obligating the Purchaser to issue any additional shares of the Purchaser’s Common Stock, or any other securities convertible into, exchangeable for, or evidencing the right to subscribe for or acquire from the Purchaser any shares of the Purchaser’s Common Stock.There are no agreements purporting to restrict the transfer of any of the issued and outstanding shares of the Purchaser, no voting agreements, shareholders’ agreements, voting trusts, or other arrangements restricting or affecting the voting of any of the shares of the Purchaser to which the Purchaser is a party or of which the Purchaser is aware. (h) the corporate records of the Purchaser, as required to be maintained by it pursuant to the laws of the State of Nevada, are accurate, complete and current in all material respects, and the minute books of the Purchaser is, in all material respects, correct and contain all material records required by the laws of the State of Nevada, in regards to all proceedings, consents, actions and meetings of the shareholders and the board of directors of the Purchaser. (i) the Shares will, upon issuance, have been duly and validly authorized and, when so issued in accordance with the terms of this Agreement, will be duly and validly issued, fully paid and non-assessable. (j) except as disclosed in the SEC Documents (hereinafter defined), to the best knowledge of the Purchaser, there is no basis for and there is no claim, charge, arbitration, grievance, action, suit, judgment, demand, investigation or proceeding by or before any court, arbiter, administrative agency or other governmental authority now outstanding or pending or, to the best knowledge the Purchaser threatened against or affecting the Purchaser which involves any of the business, or the properties or assets of the Purchaser that, if adversely resolved or determined, would have a material adverse effect on the Purchaser.There is no reasonable basis for any claim or action that, based upon the likelihood of its being asserted and its success if asserted, would have a material adverse effect on the Purchaser. (k) to the best knowledge of the Purchaser: (i) The Purchaser is in compliance with, is not in default or violation in any material respect under, and has not been charged with or received any notice at any time of any material violation of any statute, law, ordinance, 7 regulation, rule, decree or other applicable regulation to the business or operations of the Purchaser. (ii) the Purchaser is not subject to any judgment, order or decree entered in any lawsuit or proceeding applicable to its business and operations that would have a material adverse effect on it. (iii) the Purchaser has duly filed all reports and returns required to be filed by it with governmental authorities and have obtained all governmental permits and other governmental consents, except as may be required after the execution of this Agreement.All of such permits and consents are in full force and effect, and no proceedings for the suspension or cancellation of any of them, and no investigation relating to any of them, is pending or to the best knowledge of Purchaser, threatened, and none of them will be affected in a material adverse manner by the consummation of the Transaction. (iv) the Purchaser has operated in material compliance with all laws, rules, statutes, ordinances, orders and regulations applicable to its business.The Purchaser has not received any notice of any violation thereof, nor is the Purchaser aware of any valid basis therefore. (l) no filing or registration with, no notice to and no permit, authorization, consent, or approval of any public or governmental body or authority or other person is necessary for the consummation by the Purchaser of the transaction contemplated herein to continue to conduct its business after the Closing Date in a manner which is consistent with that in which it is presently conducted. (m) the Purchaser has furnished or made available to the Vendor a true and complete copy of each report, schedule and registration statement filed by the Purchaser with the SEC (collectively, and as such documents have since the time of their filing been amended, the “SEC Documents”). As of their respective dates, the SEC Documents complied in all material respects with the requirements of the Securities Act, and the rules and regulations of the SEC thereunder applicable to such SEC Documents.The SEC Documents constitute all of the documents and reports that the Purchaser was required to file with the SEC and the rules and regulations promulgated thereunder by the SEC. (n) the Purchaser is currently quoted on the OTC Bulletin Board and has not, in the 12 months preceding the date hereof, received any notice from the OTC Bulletin Board or the FINRA or any trading market on which the Purchaser’s common stock is or has been listed or quoted to the effect that the Purchaser is not in compliance with the quoting, listing or maintenance requirements of the OTC Bulletin Board or such other trading market. No securities commission or other regulatory authority has issued any order preventing or suspending the trading of the Purchaser’s securities or prohibiting the issuance of the Shares to be 8 delivered hereunder, and, to the Purchaser’s knowledge, no proceedings for such purpose are pending or threatened. (o) Neither the Purchaser nor any of its past or present officers or directors is the subject of any formal or informal inquiry or investigation by the SEC or FINRA.The Purchaser currently does not have any outstanding comment letters or other correspondences from the SEC or FINRA. 2.3Reliance and Survival.The representations, warranties and acknowledgments set out in this section 2 have been relied on by the parties in entering into this Agreement.All representations and warranties made herein will survive the delivery of this Agreement to the parties and the completion of the transactions contemplated hereby and notwithstanding such completion, will continue in full force and effect for the benefit of the parties to whom they are provided, as the case may be, indefinitely. 3.Purchase and Sale 3.1Purchase and Sale.Based on the representations and warranties contained in this Agreement, the Vendor agrees to sell, assign and transfer to the Purchaser and the Purchaser agrees to purchase from the Vendor, on the Closing Date, the Interest in the Mineral Claims and in the Option, as of and from the Closing Date, free and clear of all Encumbrances other than Permitted Encumbrances and the NSR, in accordance with and subject to the terms and conditions set forth in this Agreement. 3.2Purchase Price.The Purchase Price for the Interest in the Mineral Claims and the Option is $ payable as follows: (a) the sum of $1,000,000.00 payable in two equal installments as follows (i) $500,000.00 payable on or before the last day of the sixth month following the Closing Date; and (ii) $500,000.00 payable on or before one year from the Closing Date; and (b) the balance by way of the allotment and issuance of the Shares to the Vendor. 3.3NSR.The Vendor hereby reserves and the Purchaser hereby grants and agrees to pay to the Vendor an annual royalty of 3% of the Net Smelter Returns derived from mining operations on the Mineral Claims and the Dome Claim (upon the exercise of the Option) and products, mined, extracted, or derived therefrom or any part thereof, to be calculated and paid in accordance with schedule “C” hereto. 4.Shares 4.1Issuance.The Vendor acknowledges and agrees that the Shares are being issued pursuant to an exemption from the prospectus and registration requirements of the Securities 9 Act and applicable Canadian Securities laws.As required by applicable securities law, the Vendor agrees to abide by all applicable resale restrictions and hold periods imposed by all applicable securities legislation. All certificates representing the Shares issued on Closing will be endorsed with any applicable legends pursuant to the Securities Act and applicable Canadian securities laws in order to reflect the fact that the Shares will be issued to the Vendor pursuant to an exemption from the registration requirements of the Securities Act. 4.2Restricted Securities.The Vendoracknowledges that the Shares issued pursuant to the terms and conditions set forth in this Agreement will have such hold periods as are required under applicable securities laws and as a result may not be sold, transferred or otherwise disposed of, except pursuant to an effective registration statement under the Securities Act, or pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act and in each case only in accordance with all applicable securities laws. 4.3Filing of 8-K.The Purchaser acknowledges and agrees that it shall use its commercially reasonable efforts to file a “super” Form 8-K, in accordance with the rules and requirements of the United States Securities and Exchange Commission, containing Form 10 information in regards to the Purchaser’s business and the Mineral Claims. 5.Closing. 5.1Closing Date.The closing shall take place on the Closing Date. 5.2Obligations of Purchaser.On the Closing Date, or as indicated below, the Purchaser shall deliver the following to the Vendor’s solicitor: (a) a Promissory Note for payment of all of monies payable by the Purchaser pursuant to Section 3.2(a); (b) upon the Purchaser having sufficient authorized shares of common stock to make the issuance, a share certificate representing the Shares issuable pursuant to Section 3.2(b),and if within 6 months of the Closing Date, the Purchaser is not able to issue the Shares to the Vendor, the Vendor shall be entitled to rescind this Agreement; (c) copies of all resolutions and/or consent actions adopted by or on behalf of the board of directors of the Purchaser evidencing approval of this Agreement and the transaction contemplated herein; and (d) a certificate of an officer of the Purchaser, dated as of Closing, certifying that: (i) each covenant and obligation of the Purchaser has been complied with; and (ii) each representation, warranty and covenant of the Purchaser is true and correct at the Closing as if made on and as of the Closing. 10 5.3Obligations of the Vendor.On the Closing Date, the Vendor will deliver the following to the Purchaser’s solicitor: (a) an executed transfer of the Mineral Claims into the name of the Purchaser registrable with the Saskatchewan Department of Energy and Mines, such that the Purchaser, upon the registration of the transfer, will become the sole recorded, legal and beneficial owner of the Interest in the Mineral Claims, subject to the Permitted Encumbrances and the NSR. Until such time as the transfer is registered, the Vendor will hold the Interest in the Mineral Claims and all benefits derived therefrom in trust for the Purchaser; (b) an executed assignment of the Interest in the Option, to the Purchaser, duly executed by the optionor signifying its consent to the assignment, provided that in the event the optionor refuses or neglects to execute and deliver such an assignment within 6 months of the Closing Date, despite the best efforts of the Vendor to obtain such assignment, the Vendor shall not be required to obtain such an assignment.Until such assignment is executed and delivered, the Vendor shall hold the Interest in the Option and all benefits derived therefrom in trust for the Purchaser; (c) copies of all resolutions and/or consent actions adopted by or on behalf of the board of directors of the Vendor evidencing approval of this Agreement and the transaction contemplated herein; (d) a certificate of an officer of the Vendor, dated as of Closing, certifying that: (i) each covenant and obligation of the Vendor has been complied with; and (ii) each representation, warranty and covenant of the Vendor is true and correct at the Closing as if made on and as of the Closing; and (e) the Certificate required by section 6.1(d). 11 6.Closing Conditions 6. 1Conditions of the Purchaser.The obligation of the Purchaser to complete the purchase contemplated by this Agreement is subject to the fulfillment of the following conditions: (a) The representations and warranties of the Vendor contained in this Agreement being true and correct on and as of the Closing Date with the same effect as though such representations and warranties had been made as of the Closing Date (unless otherwise agreed or consented to in writing by the Purchaser); and (b) All of the covenants and obligations of the Vendor to be performed or observed on or before the Closing Date pursuant to this Agreement having been duly performed or observed (unless otherwise agreed or consented to in writing by the Purchaser); (c) will have received evidence satisfactory to the Purchaser that the Shares issuable in the transaction will be issuable: (i) without registration pursuant to the Securities Act in reliance on a safe harbor from the registration requirements of the Securities Act; and (ii) in reliance upon an exemption from the prospectus and registration requirements of the Canadian securities laws. (d) In order to establish the availability of the safe harbor from the registration requirements of the Securities Act and the prospectus and registration requirements of the Canadian securities laws for the issuance of the Shares, the Vendor will deliver to the Purchaser on Closing and prior to the issuance of the Shares, a Regulation S Certificate, duly executed by the Vendor. The foregoing conditions are for the benefit of the Purchaser only and accordingly the Purchaser will be entitled to waive compliance with any such conditions if it sees fit to do so, without prejudice to its rights and remedies at law and in equity and also without prejudice to any of its rights of termination in the event of non-performance of any other conditions in whole or in part. 12 6.2Conditions of the Vendor.The obligation of the Vendor to complete the sale contemplated by this Agreement is subject to the fulfillment of each of the following conditions: (a) The representations and warranties of the Purchaser contained in this Agreement being true and correct on and as of the Closing Date with the same effect as though such representations and warranties had been made as of the Closing Date; (unless otherwise agreed or consented to in writing by the Vendor); and (b) All of the covenants and obligations of the Purchaser to be performed or observed on or before the Closing Date pursuant to this Agreement having been duly performed or observed (unless otherwise agreed or consented to in writing by the Vendor); The foregoing conditions are for the benefit of the Vendor only and accordingly the Vendor will be entitled to waive compliance with any such conditions if it sees fit to do so, without prejudice to its rights and remedies at law and in equity and also without prejudice to any of its rights of termination in the event of non-performance of any other conditions in whole or in part. 6.3Mutual Conditions. The obligations of the parties to complete the transactions contemplated by this Agreement are subject to: (a) Each party having received necessary approvals of the transactions contemplated by this Agreement; and (b) The parties executing and delivering, by the Closing Date, an agreement providing an option to the Purchaser to purchase from the Vendor, the Vendor’s remaining 35% interest in the Mineral Claims and the Option, on terms and conditions agreeable to the parties. The foregoing conditions are for the benefit of the Purchaser and the Vendor and can only be waived by both parties. 7.Notices and Payments 7.1Notice.Any demand, notice or other communication (a “Communication”) to be made or given in connection with this Agreement shall be made or given in writing and may be made or given by personal delivery or facsimile addressed to the recipient at the addresses or facsimile numbers of the parties provided on the first page of this Agreement or such other address or individual as may be designated by notice by any party to the other.Any Communication made or given by personal delivery shall be conclusively deemed to have been given on the day of actual delivery thereof, and if made or given by facsimile, on the day, other than a day which is not a Business Day, following the day it was sent. 13 7.2Payments and Obligations.Payments hereunder shall be made addressed to the recipient at the addresses of the recipient parties provided on the first page of this Agreement or such other address or individual as may be designated by notice by the recipient party in accordance with section 7.1.If any payment or other obligation herein becomes due on a day that is not a Business Day, such payment or obligation shall be made or satisfied on the next succeeding Business Day. 8.General Provisions 8.1Entire Agreement.This Agreement, including the Schedules hereto, constitutes the entire agreement among the parties party pertaining to the subject matter hereof and supersedes any and all prior agreements, understandings, negotiations and discussions, whether oral or written, of the parties and there are no warranties, representations or other agreements among the parties in connection with the subject matter hereof except as specifically set forth herein and therein. Each party acknowledges that it shall have no right to rely on any amendment, promise, modification, statement or representation made or occurring subsequent to the execution of this Agreement unless it is in writing and executed by each of the parties. 8.2Assignment of Agreement.Neither party may assign this Agreement without the prior written consent of the other party, which consent may not be unreasonably withheld, with the exception that the Purchaser may assign this Agreement to a wholly owned subsidiary without any such consent. 8.3Legal and Other Fees and Expenses.Unless otherwise specifically provided herein, the parties will pay their respective legal, accounting and other professional fees and expenses incurred by each of them in connection with the negotiation and settlement of this Agreement, the completion of the transactions contemplated by this Agreement and other matters pertaining hereto. 8.4Waiver.The failure of a party in any one or more instances to insist upon strict performance of any of the terms of this Agreement or to exercise any right or privilege arising under it shall not preclude it from requiring by reasonable notice that any other party duly perform its obligations or preclude it from exercising such a right or privilege under reasonable circumstances, nor shall waiver in any one instance of a breach be construed as an amendment of this Agreement or waiver of any later breach. 8.5Enurement. This Agreement shall enure to the benefit of and be binding upon the parties hereto and their respective successors and permitted assigns. 8.6Further Assurances.The parties hereto shall from time to time at the request of any of the other parties hereto and without further consideration, execute and deliver all such other additional assignments, transfers, instruments, notices, releases and other documents and shall do all such other acts and things as may be necessary or desirable to assure more fully the consummation of the transactions contemplated hereby. 8.7Time.Time shall be of the essence of this Agreement. 14 8.8Amendment.This Agreement may be amended or varied only by agreement in writing signed by each of the parties. 8.9Governing Law and Attornment.This Agreement shall be governed by and interpreted in accordance with the laws of the Province of Saskatchewan and the federal laws of Canada applicable therein and, the parties hereby irrevocably attorn to the non-exclusive jurisdiction of the Courts of the Province of Saskatchewan sitting in the City of Regina. 8.10Counterparts.This Agreement may be executed by facsimile and in as many counterparts as are necessary. All counterparts together shall constitute one agreement. THE PARTIES, intending to be contractually bound, have entered into this Agreement as of the date set out on the first page. GUINNESS EXPLORATION, INC.
